DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted 02/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,290,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.

Pending Application (17/674,197)
U.S. Patent (11,290,760)
1. A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
13. A device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

actuating a control processor connected to a network;
configuring a control processor to receive signals from equipment of a service provider via a network, to enable the control processor to control one or more of a plurality of devices remote from the control processor;
configuring the control processor to receive signals from equipment of a service provider via the network, the control processor thereby enabled to control at least one of a plurality of devices;

determining one or more devices of the plurality of devices controllable by the control processor;
communicating with the one or more devices to configure each of the one or more devices for control by the control processor, resulting in configured devices;
communicating with the one or more devices to configure each of the one or more devices for control by the control processor, resulting in configured devices;
generating a list of streaming services and the configured devices, the list indicating devices used by each streaming service; 
generating a list of streaming services and the configured devices, the list indicating devices used by each streaming service;
selecting a streaming service from the list; and
selecting a streaming service from the list; and
communicating the list to the selected streaming service, to identify configured devices available to the selected streaming service,
communicating the list to the selected streaming service, to identify configured devices available to the selected streaming service,
wherein the selected streaming service delivers audiovisual content including audio content, video content, or a combination thereof in a first stream to an audiovisual presentation device, and provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content.

2. The device of claim 1, wherein the audiovisual presentation device is separate from the configured devices.

3. The device of claim 1, wherein the selected streaming service provides the control command via an application programming interface of the selected streaming service.


wherein the selected streaming service delivers audiovisual content including audio content, video content, or a combination thereof in a first stream to an audiovisual presentation device, separate from the devices, for presenting the audiovisual content and provides, via an application programming interface of the selected streaming service, a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than the presenting the audiovisual content,
4. The device of claim 1, wherein the control processor translates the control command to a device command, and transmits the device command to control the selected configured device.

wherein the control processor translates the control command to a device command according to a protocol for the selected configured device, and transmits the device command to control the selected configured device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 8 – 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garner (US 10110943) and in view of Mickelsen (US 8984568).

As per claim 1, Garner discloses a device comprising: 
a processing system including a processor (Computer system includes one or more processors (also called central processing units, or CPUs), such as a processor, See Col. 8, Lines 20 - 23); and 
a memory (Computer system also includes a main or primary memory, See Col. 8, Lines 20 - 23) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
	configuring a control processor to receive signals from equipment of a service provider via a network (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device (control processor), See Col. 2, Lines 25 - 37), to enable the control processor to control one or more of a plurality of devices remote from the control processor (Media device may transmit, provide, or otherwise make available the received media to one or more output devices, See Col. 2, Lines 1 - 13); 
	communicating with the one or more devices to configure each of the one or more devices for control by the control processor, resulting in configured devices (Using a control device, a user may toggle which output devices receive which media (e.g., video, audio, etc.) on a device-by-device or media-by-media basis, See Col. 3, Lines 28 - 37); 
	generating a list of streaming services and the configured devices, the list indicating devices used by each streaming service (Media source may be an application that streams music, movies, or other media (streaming services) over the Internet. Example media sources include but are not limited to Netflix, Hulu, HBOGo, Pandora, and Spotify, See Col. 2, Lines 25 – 37 … Media device may simultaneously receive media from multiple media sources or media channels and/or may simultaneously provide output media corresponding to received media to one or more output devices (configured devices) or channels, See Col. 2, Lines 38 - 49); 
	selecting a streaming service from the list (A user may desire to modify which media component(s) (e.g., video or audio) are being consumed by or provided to one or more output devices, or are otherwise being output by media device, See Col. 3, Lines 19 - 27); and 
	communicating the list to the selected streaming service, to identify configured devices available to the selected streaming service (Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37), wherein the selected streaming service delivers audiovisual content including audio content, video content, or a combination thereof in a first stream to an audiovisual presentation device (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device, See Col. 2, Lines 25 - 37), and 

	Garner however does not expressly disclose:
	provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content.

	Mickelsen discloses:
	…provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content (The output of the experience enhancer includes the content stream which is sent to display device (first stream), as well as commands to devices (second stream separate from first stream) that, when activated, provide an enhanced user experience while the content stream is viewed, See Col. 3, Lines 8 - 24).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Mickelsen’s teaching of a control command a second stream for controlling a device, along with a first stream for providing audiovisual content to improve Garner’s system. Mickelsens’s system includes a content stream which is sent to a display device and a command which is sent to other devices. The combination is an improvement upon the existing system because a first content stream can provide audiovisual content to a display device and a separate control command can be used to control various devices in a network connected system to enhance user experience while viewing the streamed content.

As per claim 2, the device of claim 1, wherein the audiovisual presentation device is separate from the configured devices (Mickelsen, Viewing location devices may be accessed by a location network that in one or more embodiments are able to identify the devices within the location and determine how to operate those devices in various ways to achieve various effects. There are a number of ways these devices may be controlled. For example, some home systems integrate lighting, video, audio, set top box receivers, and special effects equipment into a single integrated system that is accessible through software interfaces. Devices may also be controlled through a number of different network technologies, such as Internet protocols, Bluetooth, Wi-Fi, radio-frequency, infrared, and wired building controller systems for automation using, for example, protocols such as ZigBee, RF4CE, Control4, DLNA, etc. In addition, an increasing number of homes are built for computer controlled devices which provide a way to identify and control individual appliances such as vacuums, blenders, hair driers, dishwashers, bread mixers, ovens, and the like from computers connected via the Internet See Col. 4, Lines 3 - 20).

As per claim 3, the device of claim 1, wherein the selected streaming service provides the control command via an application programming interface of the selected streaming service (Garner, Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37).

As per claim 8, the device of claim 1, wherein the operation other than the presenting the audiovisual content comprises producing a light, a sound, a smell, or a combination thereof (Mickelsen, These tags may include enhanced sensory commands such as: darken room, ring doorbell, ring phone, vibrate seat, simulate to lightning flashes, produce fog for 120 seconds, lower temperature 5° in four minutes for 10 minutes then return temperature to normal, release a pine scent for 20 seconds, and the like, See Col. 4, Lines 44 - 60).

As per claim 9, the device of claim 1, wherein the control command actuates a heating control, a cooling control, an alarm, a lighting display, a toy, a therapeutic device, a wearable device, or a combination thereof (Mickelsen, These tags may include enhanced sensory commands such as: darken room, ring doorbell, ring phone, vibrate seat, simulate to lightning flashes, produce fog for 120 seconds, lower temperature 5° in four minutes for 10 minutes then return temperature to normal, release a pine scent for 20 seconds, and the like, See Col. 4, Lines 44 - 60).

As per claim 10, the device of claim 1, wherein the control command comprises metadata embedded in the audiovisual content (Mickelsen, The metadata tags may include specific commands to be sent directly to the available identified devices, See Col. 4, Lines 44 - 60).

As per claim 11, Garner discloses a method comprising: 
	configuring, by a processing system including a processor, a control processor to receive signals from equipment of a service provider via a network (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device (control processor), See Col. 2, Lines 25 - 37), to enable the control processor to control one or more of a plurality of devices (Media device may transmit, provide, or otherwise make available the received media to one or more output devices, See Col. 2, Lines 1 - 13); 
	communicating, by the processing system, with the one or more devices to configure each of the one or more devices for control by the control processor, resulting in configured devices (Using a control device, a user may toggle which output devices receive which media (e.g., video, audio, etc.) on a device-by-device or media-by-media basis, See Col. 3, Lines 28 - 37); 
	generating, by the processing system, a list of streaming services and the configured devices, the list indicating devices used by each streaming service (Media source may be an application that streams music, movies, or other media (streaming services) over the Internet. Example media sources include but are not limited to Netflix, Hulu, HBOGo, Pandora, and Spotify, See Col. 2, Lines 25 – 37 … Media device may simultaneously receive media from multiple media sources or media channels and/or may simultaneously provide output media corresponding to received media to one or more output devices (configured devices) or channels, See Col. 2, Lines 38 - 49); 
	selecting, by the processing system, a streaming service from the list (A user may desire to modify which media component(s) (e.g., video or audio) are being consumed by or provided to one or more output devices, or are otherwise being output by media device, See Col. 3, Lines 19 - 27); and 
	communicating, by the processing system, the list to the selected streaming service, to identify configured devices available to the selected streaming service (Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37), wherein the selected streaming service delivers audiovisual content including audio content, video content, or a combination thereof in a first stream to an audiovisual presentation device (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device, See Col. 2, Lines 25 - 37), and 

	Garner however does not expressly disclose:
	provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content.

	Mickelsen discloses:
	…provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content (The output of the experience enhancer includes the content stream which is sent to display device (first stream), as well as commands to devices (second stream separate from first stream) that, when activated, provide an enhanced user experience while the content stream is viewed, See Col. 3, Lines 8 - 24).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Mickelsen’s teaching of a control command a second stream for controlling a device, along with a first stream for providing audiovisual content to improve Garner’s system. Mickelsens’s system includes a content stream which is sent to a display device and a command which is sent to other devices. The combination is an improvement upon the existing system because a first content stream can provide audiovisual content to a display device and a separate control command can be used to control various devices in a network connected system to enhance user experience while viewing the streamed content.

As per claim 12, the method of claim 11, wherein the audiovisual presentation device is separate from the configured devices (Mickelsen, Viewing location devices may be accessed by a location network that in one or more embodiments are able to identify the devices within the location and determine how to operate those devices in various ways to achieve various effects. There are a number of ways these devices may be controlled. For example, some home systems integrate lighting, video, audio, set top box receivers, and special effects equipment into a single integrated system that is accessible through software interfaces. Devices may also be controlled through a number of different network technologies, such as Internet protocols, Bluetooth, Wi-Fi, radio-frequency, infrared, and wired building controller systems for automation using, for example, protocols such as ZigBee, RF4CE, Control4, DLNA, etc. In addition, an increasing number of homes are built for computer controlled devices which provide a way to identify and control individual appliances such as vacuums, blenders, hair driers, dishwashers, bread mixers, ovens, and the like from computers connected via the Internet See Col. 4, Lines 3 - 20).

As per claim 13, the method of claim 11, wherein the selected streaming service provides the control command via an application programming interface of the selected streaming service (Garner, Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37).

As per claim 16, Garner discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
	configuring a control processor to receive signals from equipment of a service provider via a network (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device (control processor), See Col. 2, Lines 25 - 37), to enable the control processor to control one or more of a plurality of devices remote from the control processor (Media device may transmit, provide, or otherwise make available the received media to one or more output devices, See Col. 2, Lines 1 - 13); 
	communicating with the one or more devices to configure each of the one or more devices for control by the control processor, resulting in configured devices (Using a control device, a user may toggle which output devices receive which media (e.g., video, audio, etc.) on a device-by-device or media-by-media basis, See Col. 3, Lines 28 - 37); 
	generating a list of streaming services and the configured devices, the list indicating devices used by each streaming service (Media source may be an application that streams music, movies, or other media (streaming services) over the Internet. Example media sources include but are not limited to Netflix, Hulu, HBOGo, Pandora, and Spotify, See Col. 2, Lines 25 – 37 … Media device may simultaneously receive media from multiple media sources or media channels and/or may simultaneously provide output media corresponding to received media to one or more output devices (configured devices) or channels, See Col. 2, Lines 38 - 49); 
	selecting a streaming service from the list (A user may desire to modify which media component(s) (e.g., video or audio) are being consumed by or provided to one or more output devices, or are otherwise being output by media device, See Col. 3, Lines 19 - 27); and 
	communicating the list to the selected streaming service, to identify configured devices available to the selected streaming service (Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37), wherein the selected streaming service delivers audiovisual content including audio content, video content, or a combination thereof in a first stream to an audiovisual presentation device (Media source may be a content developer or provider that provides media content over a wired and/or wireless network to media device, See Col. 2, Lines 25 - 37), and 

	Garner however does not expressly disclose:
	provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content, wherein the control command comprises metadata embedded in the audiovisual content.

	Mickelsen discloses:
	… provides a control command to the control processor in a second stream separate from the first stream for controlling a selected configured device to perform an operation other than presenting the audiovisual content (The output of the experience enhancer includes the content stream which is sent to display device (first stream), as well as commands to devices (second stream separate from first stream) that, when activated, provide an enhanced user experience while the content stream is viewed, See Col. 3, Lines 8 - 24), wherein the control command comprises metadata embedded in the audiovisual content (The metadata tags may include specific commands to be sent directly to the available identified devices, See Col. 4, Lines 44 - 60).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Mickelsen’s teaching of a control command a second stream for controlling a device, along with a first stream for providing audiovisual content to improve Garner’s system. Mickelsens’s system includes a content stream which is sent to a display device and a command which is sent to other devices. The combination is an improvement upon the existing system because a first content stream can provide audiovisual content to a display device and a separate control command can be used to control various devices in a network connected system to enhance user experience while viewing the streamed content.

As per claim 17, the non-transitory machine-readable medium of claim 16, wherein the audiovisual presentation device is separate from the configured devices (Mickelsen, Viewing location devices may be accessed by a location network that in one or more embodiments are able to identify the devices within the location and determine how to operate those devices in various ways to achieve various effects. There are a number of ways these devices may be controlled. For example, some home systems integrate lighting, video, audio, set top box receivers, and special effects equipment into a single integrated system that is accessible through software interfaces. Devices may also be controlled through a number of different network technologies, such as Internet protocols, Bluetooth, Wi-Fi, radio-frequency, infrared, and wired building controller systems for automation using, for example, protocols such as ZigBee, RF4CE, Control4, DLNA, etc. In addition, an increasing number of homes are built for computer controlled devices which provide a way to identify and control individual appliances such as vacuums, blenders, hair driers, dishwashers, bread mixers, ovens, and the like from computers connected via the Internet See Col. 4, Lines 3 - 20).

As per claim 18, the non-transitory machine-readable medium of claim 16, wherein the selected streaming service provides the control command via an application programming interface of the selected streaming service (Garner, Different media sources may have their own apps operating on media device. Media device may then deliver content, data, or received media via the apps to one or more output devices, See Col. 2, Lines 25 - 37).

 Claim(s) 4 – 6, 14 – 15, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garner (US 10110943), in view of Mickelsen (US 8984568), and further in view of Pham (US 8661487).

As per claim 4, the combination of Garner and Mickelsen discloses all limitations of claim 1. 

	The combination of Garner and Mickelsen however does not expressly disclose:
	wherein the control processor translates the control command to a device command and transmits the device command to control the selected device.

	Pham discloses:
	the device of claim 1, wherein the control processor translates the control command to a device command, and transmits the device command to control the selected configured device (The service further includes translating the local control command to a remote video device command based on the mapping, See Col. 2, Lines 34 - 48).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Pham’s teaching of translating a control command to a device command and transmitting the device command to control the selected device and Mickelsen’s teaching of a control command a second stream for controlling a device, along with a first stream for providing audiovisual content to improve Garner’s system. Pham’s system includes translating a local command to a remote device command based on a mapping. The combination is an improvement upon the existing system because a first content stream can provide audiovisual content to a display device and a separate control command can be translated to a device command to control various devices in a network connected system to enhance user experience while viewing the streamed content.

As per claim 5, the device of claim 4, wherein the control processor translates the control command according to a protocol for the selected configured device (Mickelsen, Commands to devices sent through the location network in some embodiments may include commands to devices controlled through Wi-Fi, Bluetooth, RF4CE, ZigBee, HomePlug, DNLA, and the like, See Col. 9, lines 57 - 67).

As per claim 6, the device of claim 5, wherein the control processor communicates with the selected configured device according to the protocol, and wherein the operations further comprise: 
	assigning tags to device commands for controlling the selected configured device (Mickelsen, The metadata tags may include specific commands to be sent directly to the available identified devices, See Col. 4, Lines 44 - 60); and 
	generating a control tag list associating the tags with the device commands, thereby facilitating a protocol translation procedure for the selected configured device (Mickelsen, These tags may include enhanced sensory commands such as: darken room, ring doorbell, ring phone, vibrate seat, simulate to lightning flashes, produce fog for 120 seconds, lower temperature 5° in four minutes for 10 minutes then return temperature to normal, release a pine scent for 20 seconds, and the like, See Col. 4, Lines 44 - 60).

As per claim 14, the method of claim 11, wherein the control processor translates the control command to a device command, and transmits the device command to control the selected configured device (Pham, The service further includes translating the local control command to a remote video device command based on the mapping, See Col. 2, Lines 34 - 48).

As per claim 15, the method of claim 14, wherein the control processor translates the control command according to a protocol for the selected configured device (Mickelsen, Commands to devices sent through the location network in some embodiments may include commands to devices controlled through Wi-Fi, Bluetooth, RF4CE, ZigBee, HomePlug, DNLA, and the like, See Col. 9, lines 57 - 67).

As per claim 19, the non-transitory machine-readable medium of claim 16, wherein the control processor translates the control command to a device command, and transmits the device command to control the selected configured device (Pham, The service further includes translating the local control command to a remote video device command based on the mapping, See Col. 2, Lines 34 - 48).

As per claim 20, the non-transitory machine-readable medium of claim 19, wherein the control processor translates the control command according to a protocol for the selected configured device (Mickelsen, Commands to devices sent through the location network in some embodiments may include commands to devices controlled through Wi-Fi, Bluetooth, RF4CE, ZigBee, HomePlug, DNLA, and the like, See Col. 9, lines 57 - 67).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garner (US 10110943), in view of Mickelsen (US 8984568), and in view of Pham (US 8661487), and further in view of McRae (US 10200416).

As per claim 7, the combination of Garner, Mickelsen, and Pham discloses all limitations of claim 1.
	
	The combination of Garner, Mickelsen, and Pham however does not expressly disclose:
	wherein the operations further comprise: requesting a credential from the control processor 
 and authenticating the control processor to the selected streaming service using the credential. 

	McRae discloses:
	the device of claim 1, wherein the operations further comprise: 
	requesting a credential from the control processor (McRae, The content casting application will, once a content stream is chosen, send information for the content stream to a stream receiver. That information can be a URL for a provider, and/or login information for a website, and/or the content itself, See Col. 11, Lines 4 - 15); and 
	authenticating the control processor to the selected streaming service using the credential (McRae, In some instances, application software code along with the content stream URL will be cast to the chosen stream receiver, See Col. 11, Lines 4 - 15).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine McRae’s teaching of requesting a credential and authenticating a service, Pham’s teaching of translating a control command to a device command and transmitting the device command to control the selected device, and Mickelsen’s teaching of a control command a second stream for controlling a device, along with a first stream for providing audiovisual content to improve Garner’s system. McRae’s system includes receiving login information for a content casting application by a chosen stream receiver. The combination is an improvement upon the existing system because a first content stream can provide audiovisual content to a display device by requesting a credential and authenticating a service and a separate control command can be translated to a device command to control various devices in a network connected system to enhance user experience while viewing the streamed content.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458